Title: Address to the Agricultural Society of Albemarle, 12 May 1818
From: Madison, James
To: 


12 May 1818
It having pleased the Society to name me for their presiding member, I feel it a duty, on my first appearing among you, to repeat my acknowledgements, for that honorary distinction; with the assurances of my sincere desire to promote the success of an establishment, which has in view so valuable an object as that of improving the agriculture of our country.
The faculty of cultivating the earth, and of rearing animals, by which food is increased beyond the spontaneous supplies of nature, belongs to man alone. No other terrestrial being has received a higher gift, than an instinct, like that of the Beaver or the Ant, which merely hoards, for future use, the food spontaneously furnished by nature.
As this peculiar faculty gives to man a pre-eminence over irrational animals; so, it is the use made of it by some, and the neglect of it by other communities, that distinguish them from each other, in the most important features of the human character.
The contrast between the enlightened and refined nations on some parts of the earth, and the rude and wretched tribes on others, has its foundation in this distinction. Civilization is never seen without agriculture: nor has agriculture ever prevailed, where the civilized arts did not make their appearance.
But, closely as agriculture and civilization are allied, they do not keep pace with each other. There is probably, a much higher state of agriculture in China and Japan, than in many other countries far more advanced in the improvements of civilized life. It is surely no small reproach to the latter, that with so great a superiority in science, and in the fuller possession of the auxiliary arts, they should suffer themselves to be outstripped in the very art by which both are essentially distinguished from the brute creation.
It must not be inferred, however, from the capacities and the motives of man, for an artificial increase of the productions of the earth, that the transition from the hunter, or even the herdsman state, to the agricultural, is a matter of course. The first steps in this transition, are attended with difficulty; and what is more, with disinclination.
Without a knowledge of the metals, and the implements made of them, the process of opening and stirring the soil, is not an easy operation; tho’ one perhaps, not requiring more effort and contrivance, than produced the instruments used by Savages in war and in the chase.
And that there is a disinclination in human nature to exchange the savage for the civilized life, cannot be questioned. We need not look for proofs beyond our own neighbourhood. The Indian Tribes have ever shewn an aversion to the change. Neither the persuasive examples of plenty and comfort derived from the culture of the earth by their white brethren, nor the lessons and specimens of tillage placed in the midst of them, and seconded by actual sufferings from a deficient and precarious subsistence, have diverted them from their strong propensities and habitual pursuits. In the same spirit, they always betray an anxious disposition to return to their pristine life, after being weaned from it by time, and apparently moulded by intellectual and moral instruction, into the habits and tastes of an agricultural people. A still more conclusive evidence of the bias of human nature, is seen in the familiar fact, that our own people, nursed and reared in these habits and tastes, easily slide into those of the savage, and are rarely reclaimed to civilized society with their own consent.
Had the Europeans, on their arrival, found this continent destitute of human inhabitants, whose dangerous neighbourhood kept them in a compact and agricultural state, and had their communication with the countries they left, been discontinued, they might have spread themselves into the forests where game and fruits would have abounded; and gradually forgetting the arts no longer necessary to their immediate wants, have degenerated into savage tribes.
An admired historian,
   
   Dr. Robertson.

 in his enquiry into the origin of the American Savages, represents any such degeneracy as impossible. He lays it down as a certain principle that the necessary arts of life, when once introduced among a people, can never be lost; that the dominion over inferior animals once enjoyed, will never be abandoned; and that America, consequently, must have been peopled from a country as uncivilized as itself. Yet, he derives the American Savages, generally, from the Tartars, whose example must have taught them the use of certain animals, for which a substitute might have been found in the Bison or Buffalo at least, (the same animal with the Cow,) if not in the Elk, the Moose, or the Caraboo: And he regards the Esquimaux, a tribe distinguished in several respects, for their rude condition, as descendants from the Greenlanders, (of the same modes of life with themselves,) who were a colony from Norway planted in the ninth century; an epoch prior to which the Norwegians had made such progress in the arts, as to be capable of formidable maritime expeditions. The Greenland Colony, therefore, must have undergone a degeneracy from the condition of its parent country. Without supposing the possibility of a transition from a better state of human society, to a savage state, how would the learned historian have accounted for the introduction of the savage state at all?

The bent of human nature may be traced on the chart of our own country. The manufacturer readily exchanges the loom for the plough, in opposition often, to his own interest, as well as to that of his country. The cultivator, in situations presenting an option, prefers to the labours of the field, the more easy employment of rearing a herd. And as the game of the forest is approached, the hunting life displays the force of its attractions. Where do we behold a march in the opposite direction; the hunter becoming the herdsman; the latter a follower of the plough; and the last repairing to the manufactory or the workshop?
Such indeed is the fascination of that personal independence which belongs to the uncivilized state, and such the disrelish and contempt of the monotonous labour of tillage, compared with the exciting occupations of the chace [sic], or with the indolence enjoyed by those who subsist chiefly on the mere bounties of nature, or on their migratory flocks, that a voluntary relinquishment of these latter modes of life, is little to be expected. We certainly perceive nothing in the character of our savage neighbours, from which it could be inferred that even the germs of agriculture observed in their spots of maize, and a few other cultivated plants, would ever be developed into the extent implied by an agricultural life. To that little resource combined with the game furnished by the forest and by the lake or the stream, their population and habits are adjusted. There may be said, in fact, to be a plenum of the former; because it is commensurate with their food; and this cannot be increased without a change of habits, which being founded in natural propensities, do not change of themselves.
The first introduction of agriculture among a savage people appears, accordingly, never to have taken place without some extraordinary interposition. Where it has not been obtruded by colonies transplanted from agricultural countries, as from Phœnicia and Egypt into Greece, and from Greece herself, among her savage neighbours, the revolution has proceeded from some individual whose singular endowments, and supernatural pretensions, had given him an ascendancy for the purpose. All these great reformers, in ancient times, were regarded as more than men, and ultimately worshipped as gods. A very remarkable example of modern date, is found in the revolution from the savage to the agricultural state, said to have been brought about by Manco Capac, among the Peruvians, to whom he represented himself as the offspring of the sun.
Agriculture once effectually commenced, may proceed, of itself, under impulses of its own creation. The mouths fed by it increasing, and the supplies of nature decreasing, necessity becomes a spur to industry; which finds another spur, in the advantages incident to the acquisition of property in the civilized state. And thus a progressive agriculture, and a progressive population ensue.

But, although no determinate limit presents itself to the increase of food, and to a population commensurate with it, other than the limited productiveness of the earth itself, we can scarcely be warranted in supposing that all the productive powers of its surface can be made subservient to the use of man, in exclusion of all the plants and animals not entering into his stock of subsistence; that all the elements and combinations of elements in the earth, the atmosphere and the water, which now support such various and such numerous descriptions of created beings, animate and inanimate, could be withdrawn from that general destination, and appropriated to the exclusive support and increase of the human part of the creation; so that the whole habitable earth should be as full of people, as the spots most crowded now are or might be made, and as destitute as those spots, of the plants and animals not used by man.
The supposition cannot well be reconciled with that symmetry in the face of nature, which derives new beauty from every insight that can be gained into it. It is forbidden also, by the principles and laws which operate in various departments of her economy, falling within the scope of common observation, as well as within that of philosophic researches.
The earth contains not less than thirty or forty thousand kinds of plants; not less than six or seven hundred of birds; nor less than three or four hundred of quadrupeds; to say nothing of the thousand species of fishes. Of reptiles and insects, there are more than can be numbered. To all these must be added, the swarms and varieties of animalcules and minute vegetables not visible to the natural eye, but whose existence is probably connected with that of visible animals and plants.
On comparing this vast profusion and multiplicity of beings with the few grains and grasses, the few herbs and roots, and the few fowls and quadrupeds, which make up the short list adapted to the wants of man; it is difficult to believe that it lies with him, so to re-model the work of nature, as it would be re-modelled, by a destruction, not only of individuals, but of entire species; and not only of a few species, but of every species, with the very few exceptions which he might spare for his own accommodation.
Such a multiplication of the human race, at the expence of the rest of the organized creation, implies that the food of all plants is composed of elements equally and indiscriminately nourishing all; and which consequently may be wholly appropriated to the one or few plants best fitted for human use.
Whether the food or constituent matter of vegetables, be furnished from the earth, the air or water; and whether directly, or by either, through the medium of the others, no sufficient ground appears for the inference that the food for all is the same.
Different plants require different soils; some flourishing in sandy, some in clayey; some in moist, some in dry soils; some in warm, some in cold situations. Many grow only in water—and a few subsist in the atmosphere. The forms, the textures and the qualities of plants are still more diversified. That things so various and dissimilar in their organizations, their constitutions and their characters, should be wholly nourished by, and consist of precisely the same elements, requires more proof than has yet been offered.
A case which has been relied on to prove that different foods are not necessary for different plants, is that of grafting or inoculating one kind of plant on another kind; the sap obtained by the stock for itself, being found to feed and perfect the graft. But, this operation has its limits. It does not extend beyond plants having a certain affinity. The Apple Tree may be planted on the Pear or the Quince. It will not succeed on the Peach or the Cherry. If the cases prove that the same food suffices for the Apple and the Pear, they equally prove that different foods are required for the Apple and the Peach. It is said even, that the fruit from the Peach Graft on the Almond, is not precisely the same with that from a Peach Graft on a Plum.
It may be offered as another argument to the same effect, that all animal and vegetable decompositions answer indiscriminately as manures. The fact is not precisely so. Certain manures succeed best with certain plants. It is true, nevertheless, that animal and vegetable substances in a decomposed state, are, generally, manures for plants. Fish even, an animal from the water, is successfully used as a manure for Indian Corn and other crops. But this, and similar examples prove only, that some ingredients are the same in all animals and plants, not that all the ingredients in each are the same.
The chemist, though as yet a fellow student as much as a preceptor of the agriculturist, justly claims attention to the result of his processes. From that source we learn that the number of known elements, not yet decomposable, is between forty and fifty; that about seven or eight belong to the organs of plants; that different elements enter into the composition of the same plant; and that they are combined in different numbers and in different proportions, in different plants. Supposing then, as must be supposed, that these different elements, in their actual quantities and proportions, are adapted to the quantities and the proportions of the existing varieties of plants; it would happen in so great a change as that in question, with respect to the number and variety of plants, that the quantities and the proportions of the elements, would not be adapted to the particular kinds and numbers of plants retained by man for his own use. Like the types of the Alphabet, apportioned to the words composing a particular book, when applied to another book materially different in its contents, there would be, of some a deficiency, of others, a useless surplus.

Were it less difficult to admit that all the sources of productiveness could be exclusively appropriated to the food of man, is it certain that an obstacle to his indefinite multiplication would not be encountered in one of the relations between the atmosphere and organized beings?
Animals, including man, and plants may be regarded as the most important part of the terrestrial creation. They are pre-eminent in their attributes; and all nature teems with their varieties and their multitudes, visible and invisible. To all of them, the atmosphere is the breath of life. Deprived of it, they all equally perish. But it answers this purpose by virtue of its appropriate constitution and character. What are these?
The atmosphere is not a simple but a compound body. In its least compound state, it is understood to contain, besides what is called vital air, others noxious in themselves, yet without a portion of which, the vital air becomes noxious. But the atmosphere in its natural state, and in its ordinary communication with the organized world, comprises various ingredients or modifications of ingredients derived from the use made of it, by the existing variety of animals and plants. The exhalations & perspirations, the effluvia and transpirations of these, are continually charging the atmosphere with a heterogeneous variety and immense quantity of matter, which together must contribute to the character which fits it for its destined purpose, of supporting the life and health of organized beings. Is it unreasonable to suppose, that if, instead of the actual composition and character of the animal and vegetable creation, to which the atmosphere is now accommodated, such a composition and character of that creation, were substituted, as would result from a reduction of the whole to man and a few kinds of animals and plants; is the supposition unreasonable, that the change might essentially affect the aptitude of the atmosphere for the functions required of it; and that so great an innovation might be found, in this respect, not to accord with the order and economy of nature?
The relation of the animal part and the vegetable part of the creation to each other, through the medium of the atmosphere, comes in aid of the reflection suggested by the general relation between the atmosphere and both. It seems to be now well understood, that the atmosphere when respired by animals becomes unfitted for their further use, and fitted for the absorption of vegetables; and that when evolved by the latter, it is refitted for the respiration of the former: an interchange being thus kept up, by which this breath of life is received by each, in a wholesome state, in return for it in an unwholesome one.
May it not be concluded from this admirable arrangement and beautiful feature in the economy of nature, that if the whole class of animals were extinguished, the use of the atmosphere by the vegetable class alone, would exhaust it of its life-supporting power; that in like manner, if the whole class of vegetables were extinguished, the use of it by the animal class alone, would deprive it of its fitness for their support? And if such would be the effect of an entire destruction of either class, in relation to the other, the inference seems to press itself upon us, that so vast a change in the proportions of each class to the other, and in the species composing the respective classes, as that in question, might not be compatible with the continued existence and health of the remaining species of the two classes.
The immensity of the atmosphere, compared with the mass of animals and vegetables, forms an apparent objection only to this view of the subject. The comparison could at most suggest questions as to the period of time necessary to exhaust the atmosphere of its unrenewed capacity to keep alive animal or vegetable nature, when deprived, either, of the support of the other. And this period contracts itself at once to the imagination, when it is recollected that the immensity of the atmosphere is the effect of its elasticity and rarefaction. We know from the barometer, that condensed to the specific gravity of Mercury, its rise above the surface of the earth would be but about thirty inches; and from the well pump, that condensed to the specific gravity only of water, which is nearly the same with that of the human body, its rise would be little more than as many feet; that is, a little more than five times the human stature. It is found that a single human person employs in respiration not less than sixteen or eighteen times his own weight of common air, in every twenty-four hours. In different degrees, some greater, some less, the case is the same with most other animals. Plants make a correspondent use of air for their purposes.
Other views of the economy of nature coincide with the preceding. There is a known tendency in all organized beings to multiply beyond the degree necessary to keep up their actual numbers. It is a wise provision of nature—1, to guard against the failure of the species: 2, to afford in the surplus, a food for animals whether subsisting on vegetables, or on other animals which subsist on vegetables. Nature has been equally provident in guarding against an excessive multiplication of any one species which might too far encroach on others, by subjecting each, when unduly multiplying itself, to be arrested in its progress by the effect of the multiplication—1, in producing a deficiency of food; and where that may not happen, 2, in producing a state of the atmosphere unfavourable to life and health. All animals, as well as plants, sicken and die in a state too much crowded. It is the case with our domestic animals of every sort, where no scarcity for food can be the cause. To the same laws mankind are equally subject. An increase, not consisting with the general plan of nature, arrests itself. According to the degree in which the number thrown together exceeds the due proportion of space and air, disease and mortality ensue. It was the vitiated air alone which put out human life in the crowded hole of Calcutta. In a space somewhat enlarged, the effect would have been slower, but not less certain. In all confined situations, from the dungeon, to the crowded workhouses, and from these, to the compact population of overgrown cities, the atmosphere becomes in corresponding degrees, unfitted by re-iterated use, for sustaining human life and health. Were the atmosphere breathed in cities and not diluted and displaced by fresh supplies from the surrounding country, the mortality would soon become general. Were the surrounding country thickly peopled and not refreshed in like manner, the decay of health, though a later, would be a necessary consequence. And were the whole habitable earth covered with a dense population, wasteful maladies might be looked for, that would thin the numbers into a healthy proportion.
Were the earth in every productive spot, and in every spot capable of being made productive, appropriated to the food of man; were the spade substituted for the plough, and all animals consuming the food of man, or food for which human food might be substituted, banished from existence, so as to produce the maximum of population on the earth, there would be more than an hundred individuals, for every one now upon it. In the actual population of many countries, it brings on occasional epidemics to be traced to no other origin than the state of the atmosphere. Increase the numbers to ten or twenty fold, and can it be supposed that they would, at any time, find the breath of life in a condition to support it; or if that supposition be admissible when limited to a single country, can it be admitted, when not only the contiguous countries, but the whole earth was equally crowded?
Must we then adopt the opinion entertained by some philosophers, that no variation whatever in the numbers and proportions of the organized beings belonging to our globe, is permitted by the system of nature; that the number of species and of individuals in the animal and vegetable empires, since they attained a destined complement, has been, and must always be the same; that the only change possible is in local augmentations and diminutions which balance each other, and thus maintain the established and unalterable order of things?
This would be the opposite extreme to that which has been rejected. Man, though so similar in his physical constitution to many other animals, is essentially distinguished from all other organized beings, by the intellectual and moral powers with which he is endowed. He possesses a reason and a will by which he can act on matter organized and unorganized. He can, by the exercise of these peculiar powers, increase his subsistence, by which his numbers may be increased beyond the spontaneous supplies of nature; and it would be a reasonable conclusion, that making as he does, in his capacity of an intelligent and voluntary agent, an integral part of the terrestrial system, the other parts of the system are so framed as not to be altogether unsusceptible of his agency, and unpliable to its effects.
This reasonable conclusion is confirmed by the fact, that the capacity of man, derived from his reason and his will, has effected an increase of particular plants and animals conducive to an increase of his own race; and a diminution of the numbers, if not of the species, of plants and animals displaced by that increase.
Most, if not all of our domesticated animals probably exceed the numbers which, without the intervention of man, would be their natural amount; whilst the animals preying on, or interfering with them, are proportionally reduced in their numbers.
The case is the same with cultivated plants. They are increased beyond their natural amount; and banish, or proportionally reduce such as interfere with them.
Nor can it be said, that these changes made by human art and industry in some regions, are balanced by corresponding changes made by nature, in other regions. Take for examples, the articles of wheat, rice, millet, and maize, which are the chief food of civilized man; and which are now spread over such immense spaces. It is not possible to regard them as occupying no more than their original and fixed proportions of the earth; and that in other parts of it, they have disappeared in the same degree in which they are thus artificially extended. These grains belong to the torrid and temperate zones only; and so great a proportion of these zones have been explored, that it is certain, they could not have been displaced from other parts of the globe, in the degree in which they abound where they are now cultivated, and where it is certain they owe their abundance to cultivation. There must consequently be an absolute increase of them produced by the agency of man.
Take more particularly for an example, the article of rice, which constitutes so large a portion of human food. The latitudes to which its growth is limited by the nature of the plant, are for the most part so well known, that it may be assumed for an unquestioned fact, that this grain cannot always have prevailed any where, in the extent in which it is now cultivated. And it is equally certain, that the vegetable productions belonging to the same climates, which must have been displaced by its cultivation, have not received an equivalent introduction and extension elsewhere.
It is remarkable that the vegetable productions most extensively used as human food, are but little, if at all found in their indigenous state; whether that state be the same as their present one, or a state from which they were improveable into their present state. They seem indeed not likely to flourish extensively in situations not prepared by the hand of man. The potato so recently brought into use, and now spreading itself over so great a surface, can barely be traced to a native state in the mountains of Chili, nor can it be believed, that previous to its adoption by man, it ever existed in the extent to which cultivation is now carrying it.
These views of the subject seem to authorise the conclusion, that although there is a proportion between the animal and vegetable classes of beings on our globe, and between the species in each class, with respect to which, nature does not permit such a change as would result from a destruction of the animals and vegetables not used by man; and a multiplication of the human race, and of the several species of animals and vegetables used by it, sufficient to fill up the void; yet that there is a degree of change which the peculiar faculties of man enable him to make; and by making which, his fund of subsistence and his numbers may be augmented; there being at the same time, whenever his numbers, and the change, exceed the admitted degree, a tendency in that excess to correct itself.
Could it however be supposed that the established system and symmetry of nature, required the number of human beings on the globe to be always the same; that the only change permitted in relation to them, was in their distribution over it; still, as the blessing of existence to that number would materially depend on the parts of the globe on which they may be thrown; on the degree in which their situation may be convenient or crowded; and on the nature of their political and social institutions; motives would not be wanting to obtain for our portion of the earth, its fullest share, by improving the resources of human subsistence, according to the fair measure of its capacity. For, in what other portion of equal extent will be found climates more friendly to the health or congenial to the feelings of its inhabitants? In what other, a soil yielding more food with not more labour? And above all, where will be found institutions equally securing the blessings of personal independence, and of social enjoyments? The enviable condition of the people of the United States, is often too much ascribed to the physical advantages of their soil and climate, and to their uncrowded situation. Much is certainly due to these causes—but a just estimate of the happiness of our country, will never overlook what belongs to the fertile activity of a free people, and the benign influence of a responsible government.
In proportion as we relax the hypothesis which makes the aggregate number of mankind unsusceptible of change, and believe that the resources of our country may not only contribute to the greater happiness of a given number, but to the augmentation of the number enjoying a greater happiness, the motives become stronger for the improvement and extension of them.
But, whilst all are sensible that agriculture is the basis of population and prosperity, it cannot be denied that the study and practice of its true principles have hitherto been too generally neglected in the United States; and that this state has at least its full share of the blame. Now only for the first time, notwithstanding several meritorious examples of earlier date, a general attention seems to be awakened to the necessity of a reform. Patriotic societies, the best agents for effecting it, are pursuing the object with the animation and intelligence which characterize the efforts of a self-governed people, whatever be the objects to which they may be directed.
Among these promising institutions, I cannot glance at the names of those composing that of Albemarle, without being assured, that its full quota of information will be furnished to the general stock. I regret only, that my own competency bears so little proportion to my wishes to cooperate with them. That I may not be thought, however deficient in good will, as well as in other requisites, I shall venture on the task, a task the least difficult, of pointing out some of the most prevalent errors in our husbandry, and which appear to be among those which may merit the attention of the society, and the instructive examples of its members.
I. The error first to be noticed is that of cultivating land, either naturally poor or impoverished by cultivation. This error, like many others, is the effect of habit, continued after the reason for it has failed. Whilst there was an abundance of fresh and fertile soil, it was the interest of the cultivator to spread his labour over as great a surface as he could. Land being cheap and labour dear, and the land co-operating powerfully with the labour, it was profitable to draw as much as possible from the land. Labour is now comparatively cheaper and land dearer. Where labour has risen in price fourfold, land has risen tenfold. It might be profitable, therefore, now to contract the surface over which labour is spread, even if the soil retained its freshness and fertility. But this is not the case. Much of the fertile soils is exhausted, and unfertile soils are brought into cultivation; and both co-operating less with labour in producing the crop, it is necessary to consider how far labour can be profitably exerted on them; whether it ought not to be applied towards making them fertile rather than in further impoverishing them; or whether it might not be more profitably applied to mechanical occupations or to domestic manufactures.
In the old countries of Europe, where labour is cheap and land dear, the object is to augment labour and contract the space on which it is employed. In the new settlements taking place in this country, the original practice here may be rationally pursued. In the old settlements, the reason for the practice in Europe is becoming daily less inapplicable, and we ought to yield to the change of circumstances by forbearing to waste our labour on land, which, besides not paying for it, is still more impoverished and rendered more difficult to be made rich. The crop which is of least amount gives the blow most mortal to the soil. It has not been a very rare thing to see land under the plough not producing enough to feed the ploughman and his horse; and it is in such cases that the death blow is given. The goose is killed without even obtaining the coveted egg.
There cannot be a more rational principle in the code of agriculture, than that every farm which is in good heart should be kept so; that every one not in good heart should be made so; and that what is right as to the farm generally, is so as to every part of every farm. Any system therefore, or want of system, which tends to make a rich farm poor, or does not tend to make a poor farm rich, cannot be good for the owner, whatever it may be for the tenant or superintendant who has a transient interest only in it. The profit, where there is any, will not balance the loss of intrinsic value sustained by the land.
II. The evil of pressing too hard on the land, has also been much increased by the bad mode of ploughing it. Shallow ploughing, and ploughing up and down hilly land have, by exposing the loosened soil to be carried off by rains, hastened more than any thing else, the waste of its fertility. When the mere surface is pulverized, moderate rains on land but little uneven, if ploughed up and down, gradually wear it away. And heavy rains on hilly land ploughed in that manner, soon produce a like effect, notwithstanding the improved practice of deeper ploughing. How have the beauty and value of this red ridge of country suffered from this cause? and how much is due to the happy improvement introduced by a member of this Society, whom I need not name,
   
   Col. T. M. Randolph.

 by a cultivation in horizontal drills, with a plough adapted to it? Had the practice prevailed from the first settlement of the country, the general fertility would have been more than the double of what the red hills, and indeed all other hilly lands now possess; and the scars and sores now defacing them would no where be seen. Happily, experience is proving that this remedy aided by a more rational management in other respects, is adequate to the purpose of healing what has been wounded, as well as of preserving the health of what has escaped the calamity. It is truly gratifying to observe how fast the improvement is spreading from the parent example. The value of our red hills, under a mode of cultivation which guards their fertility against wasting rains, is probably exceeded by that of no uplands whatever; and without that advantage, they are exceeded in value by almost all others. They are little more than a lease for years.
Besides the inestimable advantage from horizontal ploughing, in protecting the soil against the wasting effect of rains, there is a greater one, in its preventing the rains themselves from being lost to the crop. The Indian Corn is the crop which most exposes the soil to be carried off by the rains, and it is at the same time the crop which most needs them. Where the land is not only hilly, but the soil thirsty, (as is the case particularly throughout this mountainous range) the preservation of the rain as it falls, between the drilled ridges, is of peculiar importance; and its gradual settling downwards to the roots, is the best possible mode of supplying them with moisture. In the old method of ploughing shallow, with the furrows up and down, the rain, as well as the soil, was lost.

III. The neglect of manures is another error which claims particular notice. It may be traced to the same cause with our excessive cropping. In the early stages of our agriculture, it was more convenient and more profitable to bring new land into cultivation, than to improve exhausted land. The failure of new land, has long called for the improvement of old land; but habit has kept us deaf to the call.
Nothing is more certain than that continual cropping without manure deprives the soil of its fertility. It is equally certain, that fertility may be preserved or restored, by giving to the earth animal or vegetable manure equivalent to the matter taken from it; and that a perpetual fertility is not, in itself, incompatible, with an uninterrupted succession of crops. The Chinese, it is said, smile at the idea that land needs rest, as if, like animals, it had a sense of fatigue. Their soil does not need rest, because an industrious use is made of every fertilizing particle, that can contribute towards replacing what has been drawn from it. And this is the more practicable with them, as almost the whole of what is grown on their farms is consumed within them. That a restoration to the earth of all that annually grows on it, prevents its impoverishment, is sufficiently seen in our forests; where the annual exuviæ of the trees and plants, replace the fertility of which they deprive the earth. Where frequent fires destroy the leaves and whatever else is annually dropped on the earth, it is well known that the land becomes poorer; this destruction of the natural crop having the same impoverishing effect as the removal of a cultivated crop. A still stronger proof that an annual restoration to the earth of all its annual product will perpetuate its productiveness, is seen where our fields are left uncultivated and unpastured. In this case, the soil, receiving from the decay of the spontaneous weeds and grasses, more fertility than they extract from it, is, for a time at least, improved, not impoverished. Its improvement may be explained, by the fertilizing matter which the weeds and grasses derive from water and the atmosphere, which forms a nett gain to the earth. At what point, or from what cause, the formation and accumulation of vegetable mould from this gain ceases, is not perhaps, very easy to be explained. That it does cease, is proved by the stationary condition of the surface of the earth in old forests; and that the amount of the accumulation varies with the nature of the subjacent earth, is equally certain. It seems to depend also on the species of trees and plants which happen to contribute the materials for the vegetable mould.

But, the most eligible mode of preserving the richness, and of enriching the poverty of a farm is, certainly that of applying to the soil a sufficiency of animal and vegetable matter in a putrified state, or a state ready for putrifaction, in order to procure which, too much care cannot be observed in saving every material furnished by the farm. This resource was among the earliest discoveries of men living by agriculture; and a proper use of it has been made a test of good husbandry in all countries, ancient and modern, where its principles and profits have been studied.
Some farmers of distinction, headed by Tull, supposed that mere earth, in a pulverized state, was sufficient without manure for the growth of plants; and consequently, that continued pulverization would render the soil perpetually productive; a theory, which never would have occurred to a planter of tobacco or of Indian corn, who finds the soil annually producing less and less, under a constant pulverizing course. The known experiment of Van-Helmont seemed to favour the opposite theory, that the earth parted with nothing towards the plants growing on it. If there were no illusion in the case, the earth used by him must, at least, have been destitute of vegetable mould. For, in an experiment by Woodhouse, a garden mould was diminished in its weight by a plant which grew in it. And the latest chemical examination of the subject co-incide with the general opinion of practical husbandmen that the substance of plants, partakes of the substance of the soil.
The idea is, indeed, very natural that vegetable matter which springs from the earth, and of itself returns to the earth, should be one source at least of the earth’s capacity to re-produce vegetable matter.
It has been asked how it happens that Egypt and Sicily, which have for ages been exporting their agricultural produce without a return of any equivalent produce, have not lost their re-productive capacity. One answer has been, that they have lost no small degree of it. If the fact be otherwise with regard to Egypt, it might be accounted for by the fertilizing inundations of the Nile. With regard to Sicily, there may be something in the system of husbandry, or some particular local circumstances, which countervail the continued asportation of the fruits of the soil. But it is far more probable, that the island is less productive than it once was. It is certainly less of a granary for other countries now, than it was when it received that title from the ancient Romans. And its population being diminished, the internal consumption must also be diminished. If a single farm is rendered less productive by a continued removal of its crops, without any adequate returns, no reason occurs why it should not happen to a number of farms multiplied to the extent of a whole country.
And that individual farms do lose their fertility in proportion as crops are taken from them, and returns of manure neglected, is a fact not likely to be questioned.

If it were, Virginia, unfortunately, is but too capable of furnishing the proofs. Her prevailing crops have been very exhausting, and the use of manures has been particularly neglected.
Tobacco and Indian Corn, which for a long time on the east side of the Blue Mountains were the articles almost exclusively cultivated, and which continue to be cultivated, the former extensively, the latter universally, are known to be great impoverishers of the soil. Wheat, which has for a number of years, formed a large portion of the general crop, is also an exhausting crop. So are Rye and Oats which enter occasionally into our farming system.
With so many consumers of the fertility of the earth, and so little attention to the means of repairing their ravages, no one can be surprised at the impoverished face of the country; whilst every one ought to be desirous of aiding in the work of reformation.
The first and main step towards it, is, to make the thieves restore as much as possible of the stolen fertility. On this, with other improvements which may be made in our husbandry, we must depend for the rescue of our farms from their present degraded condition.
Of Tobacco, not a great deal more than one half of the entire plant is carried to market. The residue is an item on the list of manures: and it is known to be in its quality a very rich one. The crop of Tobacco, however, though of great value, covers but a small proportion of our cultivated ground; and its offal can of course contribute but inconsiderably to the general stock of manure. It is probable also that what it does contribute, has been more carefully used as a manure, than any other article furnished by our crops.
The article which constitutes our principal manure is wheat straw. It is of much importance therefore to decide aright on the mode of using it. There are three modes: 1. Carrying it from the farm yard, after having passed through or being trodden and enriched by cattle. In that mode, the greater part of it must be used, if used at all; the straw going through that process, being a necessary part of the food allotted to the cattle. To derive the full advantage from it, it ought to be hauled out before the substance has been wasted by rain, by the sun, and by wind; and to be buried in the earth as soon after as possible. 2. Spreading the straw on the surface of the ground. Many respectable farmers are attached to this mode, as protecting the soil from the sun; and by keeping it moist, favoring the vegetation underneath, whether spontaneous or artificial; whilst the straw itself is gradually decomposed into a manure. The objection to this mode is the loss by evaporation, before this last effect is obtained. 3. Turning the straw at once under the surface of the earth. This would seem to be the best mode of managing manures generally; least of their substance being then lost. When the grain is trodden out from the straw, it is left in a state easily admitting this operation. Some difficulty may attend it, when the grain is threshed from the straw by the flail, or by the machines now in use, neither of which break the straw sufficiently to pieces.
It may be remarked with regard to this article of manure—1. That its weight is barely more than that of the grain. 2. That the grain is the part which makes the greatest draft on the fertility of the earth. 3. That the grain is for the most part not consumed within the farm. It is found on trial that a stalk of wheat, as generally cut, including the chaff, and the grains borne by the stalk, are pretty nearly of equal weight. The case is probably the same with rye; and not very different with oats. The proportion of fertilizing matter in the straw, to that in the grain, has not, as far as I know, been brought to any satisfactory test. It is doubtless much less in the straw, which alone in the case of wheat, is with us returnable in any form to the earth. This consideration, whilst it urges us to make the most of the article as a manure, warns us of its insufficiency.
The stubble and the roots of the small grains, not being taken from the earth, may be regarded as relapsing into a fertility equal to that of which they deprived the earth. This remark is applicable to all cultivated plants, the roots of which are not an esculent part.
An eminent citizen and celebrated agriculturist
   
   Col. John Taylor.

 of this state, has among other instructive lessons, called the public attention to the value of the corn stalk as a manure. I am persuaded that he has not overrated it—And it is a subject of agreeable reflection, that an article which is so extensively cultivated as that of Indian corn, and which is so particularly exhausting, should be the one so capable of repairing the injury it does.
The corn stalk as a fodder is of great value. Not only the leaves, but the husk inclosing the ear, and the cob inclosed by it, are all more or less valuable food when duly preserved and dealt out to cattle. There is no better fodder than the leaves or blades for horses and oxen; nor any so much approved for sheep. The husk or shuck is a highly nourishing food for neat cattle. And the pickings of the stalk, even at a late season, and after much exposure to the weather, support them better than any of the straws. From the saccharine matter in the stalk, which is long retained about the joints, it cannot be doubted that if cut early, or before exposure to the weather, into parts small enough for mastication, it would well repay, as a food for cattle, the labor required for it.
The great value of the corn stalk, in all its parts as a fodder, was brought into full proof, by the use made of it during the late general failure of crops. It is to be hoped that the lesson will not be suffered to pass into oblivion.

But it is as a resource for re-fertilizing the soil, that the corn stalk finds the proper place here; and as such it merits particular notice; whether it be passed through animals; or be prepared by fermentation in the farm yard; or be merely spread on the surface of the earth, the mode in which its effect must be least considerable. The same qualities which render every part of it nutritious to animals, render it nutritious to the earth, and it is accompanied with the peculiar advantages: 1, that the grain itself is mostly every where, and altogether, in places distant from navigation, consumed within the farms producing it; 2, that as the grain is in greater proportion to the space on which it grows, than most other grains, so the rest of the plant is in greater proportion to the grain, than the rest of any other grain plant. The straw and chaff of the smaller grains, as already remarked, is in weight but about one half the grain. The corn stalk with all its appurtenant offal is of not less than three times, and if taken early from the field, probably of not less than four or five times the weight of the grain belonging to it. 3, the fertilizing matter contained in the corn stalk is greater, in proportion to its weight, than that contained in the straw and offal of other grains is to the weight of the straw and offal.
Would it be hazarding too much to say, that where a level surface, or the mode of cultivating a hilly one, prevents the rains from carrying off the soil, a restoration of an entire crop of Indian corn, in the form of manure, to the space producing it (there being no other intervening crop not so restored) would replace the fertility consumed by the crop; and maintain a perpetual productiveness? Reason, the case of forest and fallow fields, where the spontaneous crop falls back of itself, to the earth, and the Chinese example, where the cultivated crop is restored to the earth, all pronounce that such would be the effect. And yet the fact stares us in the face, that our most impoverished fields, even the most level of them, owe their condition more to the crops of Indian corn, than to any other crops.
The articles of fodder which are least neglected as a fund of manure, are timothy and clover hays. But the average quantities on farms, is not as yet, very great; and seldom yield more than stable manure for gardens and culinary crops.
The cotton plant, which is so extensive a crop, in the more southern, and the South-Western States, is but little cultivated in Virginia, and scarcely at all in this part of it. I am not able to say how far it is comparatively an exhausting crop. But it would seem to be more capable than any crop, not wholly consumed within the farm, of preserving its fertility. The only part of the plant carried away is the cotton fibre or wooly part which bears an inconsiderable proportion to the other parts in weight, and as may be inferred, in fertilizing matter also. The seed alone, passing by the ball and the haulm, is of three times its weight, and contains the chief part of the oil in the plant. In the countries where cotton makes the principal part of the crop, the superfluous seed must deserve great attention as a manure. Where the fields are level or cultivated in horizontal drills, it might go far towards supporting a continued cropping without a diminished fertility.
The sum of these remarks on cultivating poor land, and neglecting the means of keeping or making land rich, is, that if every thing grown on a soil is carried from it, it must become unproductive; that if every thing grown on it be directly or indirectly restored to it, it would not cease to be productive; and, consequently, that according to the degree in which the one or the other practice takes place, a farm must be impoverished, or be permanently productive and profitable. Every acre made by an improved management to produce as much as two acres, is in effect, the addition of a new acre; with the great advantages, of contracting the space to be cultivated; and of shortening the distance of transportation between the fields, and the barn or the farm yard. One of the Roman writers,
   
   Columella.

 on husbandry, enforces the obligation to an improving management by a story of one Paridius who had two daughters and a vineyard: When the elder was married, he gave her a third part of the vineyard; notwithstanding which, he obtained from two thirds, the same crop as from the whole: when his other daughter was married, he portioned her with the half of what remained; and still, the produce of his vineyard was undiminished. The story, short as it is, contains a volume of instruction.
The plaster or gypsum, though not a manure within the farm itself, has been too long neglected as a fertilizing resource. It is now beginning to take a high and just rank as such. The proofs of its efficacy are as incontestible as the causes of it are obscure. The experiments of a very distinguished chemist,
   
   Sr. H. Davy.

 led him to the opinion, that its substance enters into the substance of the plant. Without doubting the fact, it does not sufficiently account for the addition made to the size and weight of the plant, which greatly exceed the quantity of the plaster. It must, therefore, have some further mode of operating. Whether it be by neutralizing some noxious ingredient in the earth, one of the modes by which lime is supposed to operate, or by attracting and conveying to the plant, food from the earth, the air or water; or by exciting the plant to a more active use of its feeding powers, whatever they be; or by its accretion and assimulation to particular parts of plants on which these powers depend; thereby augmenting and strengthening those particular parts, and enabling the feeding powers to give proportional augmentation to every other part; whether by any one or more of these processes, or by some other or others distinct from them all, the growth of plants be promoted by this mineral, remains, it would seem, to be yet explained. In the mean time, a more extensive use of it, promises much advantage to our agriculture. I take it, however, that this advantage cannot be permanent without making the increased product of the soil, a source of manure to the soil. That the effect of the plaster will be continued indefinitely, under a constant removal of the whole crop from the soil, surpasses belief. It can scarcely fail to exhaust at length, the productive powers of the earth. The period of time necessary for the purpose, may be uncertain; but that, as in the case of the other mineral manures, lime and marle, such must sooner or later, be the result, cannot well be so. The effect of pulverising the earth by tillage, as practised by Tull, is stated to have been uninterrupted crops of wheat, without manure for more than twenty years; which was regarded as a demonstration that tillage was a complete substitute for manure. Supposing the statement to be free from error, the inference is certainly not warranted by the fact. We know that some of our soils, not naturally richer than the highly manured soils on which Tull probably commenced his tillage, will bear a succession of crops for an equal period; and we know as well, that their fertility will not hold out forever. How long plaster, whatever be its mode of operation, will hold out, may not yet have been fully tried. But, to make it permanently successful, it will be wise to take for granted, that it must be made a source of future manure, as well as of immediate productiveness. If the crop, as augmented by the plaster, be given back to the soil, the soil may be benefitted more than it would be, by the return of a crop not augmented by the plaster. And in this way, fertility may be accelerated. The restoration of a crop increased by ordinary cultivation, to the soil on which it grew, would, I presume, fertilize it more than the restoration of a smaller crop spontaneously produced; although, in both cases, the whole taken from the soil, would return to it.

IV. Among the means of aiding the productiveness of the soil, which have not received merited attention, is irrigation. In scarcely any country does this resource abound more than in the United States; nor is there any where there is so little sensibility to its value. The inconsiderable use made of it is chiefly by emigrants, particularly Germans, or the immediate descendants of them. I have understood that the market of Baltimore has been much benefitted in dry seasons by the irrigation introduced by exiles from St. Domingo. For a distinguished proof of the importance of the practice, I may refer to the fact which has been stated, that in the neighbourhood of Barcelona in Spain, where a part of the land is under irrigation, and a part is not susceptible of it, both being otherwise of equal fertility, the part irrigated is of double price in the market. It is to be noted indeed that the climate is a dry one, and that the article cultivated is Lucerne. But this is a plant, which though much aided in its growth by moisture, is at the same time remarkable for the length of a tap-root, and fitted by that, as well as by the absorbent quality of its leaves, to flourish in a thirsty soil, and warm climate. Our particular district of country, abounding in springs, small streams, and suitable declivities, admits greatly of irrigation; and being generally of a thirsty nature, the more strongly invites the use of it.
V. I cannot but consider it as an error in our husbandry, that oxen are too little used in place of horses.
Every fair comparison of the expence of the two animals, favors a preference of the ox. But, the circumstance particularly recommending him is, that he can be supported when at work by grass and hay; whilst the horse requires grain, and much of it; and the grain generally given him is Indian corn, the crop which requires most labour and greatly exhausts the land.
From the best estimate I have been enabled to form, more than one half of the corn crop is consumed by horses, including the ungrown ones; and not less than one half, by other than pleasure horses. By getting free from this consumption, one half the labour and of the wear of the land would be saved, or rather more than one half; for on most farms, one half of the crop of corn grows on not more than two-fifths, and sometimes a smaller proportion of the cultivated fields; and the more fertile fields would of course be retained for cultivation. Every one can figure to himself the ease and conveniency of a revolution which would so much reduce the extent of his cornfields; and substitute for the labour bestowed on them, the more easy task of providing pasturage and hay.
But will not the ox himself when kept at labour require grain food as well as the horse? Certainly much less, if any. Judging from my own observation, I should say, that a plenty of good grass or good hay, will suffice without grain, where the labour is neither constant nor severe. But I feel entire confidence in saying, that a double set of oxen alternately at work, and therefore half the time at rest, might be kept in good plight without other food than a plenty of good grass or good hay. And as this double set would double the supply of beef tallow and leather, a set off is found in that consideration for a double consumption of that kind of food.
The objections generally made to the ox are—1. That he is less tractable than the horse. 2. That he does not bear heat as well. 3. That he does not answer for the single plough used in our cornfields. 4. That he is slower in his movements. 5. That he is less fit for carrying the produce of the farm to market.
The first objection is certainly founded in mistake. Of the two animals, the ox is the more docile. In all countries where the ox is the ordinary draught animal, his docility is proverbial. His intractability, where it exists, has arisen from an occasional use of him only, with long and irregular intervals; during which, the habit of discipline being broken, a new one is to be formed.
The second objection has as little foundation. The constitution of the ox accommodates itself, as readily as that of the horse, to different climates. Not only in ancient Greece and Italy, but throughout Asia, as presented to us in ancient history, the ox and the plough are associated. At this day, in the warm parts of India and China, the ox, not the horse, is in the draught service. In every part of India, the ox always appears, even in the train of her armies. And in the hottest parts of the West-Indies, the ox is employed in hauling the weighty produce to the sea ports. The mistake here, as in the former case, has arisen from the effect of an occasional employment only, with no other than green food. The fermentation of this in the animal heated by the weather, and fretted by the discipline, will readily account for his sinking under his exertions; when green food even, much less dry, with a sober habit of labour would have no such tendency.
The third objection also, is not a solid one. The ox can, by a proper harness, be used singly as well as the horse, between the rows of Indian corn; and equally so used for other purposes. Experience may be safely appealed to on this point.
In the fourth place, it is alledged that he is slower in his movements. This is true; but in a less degree than is often taken for granted. Oxen that are well chosen for their form are not worked after the age of about eight years, (the age at which they are best fitted for beef,) are not worked too many together, and are suitably matched, may be kept to nearly as quick a step as the horse. May I not say, a step quicker than that of many of the horses we see at work, who, on account of their age or the leanness occasioned by the costliness of the food they require, lose that advantage where they might have once had it?
The last objection has most weight. The ox is not as well adapted as the horse to the road service, especially for long trips. In common roads, which are often soft, and sometimes suddenly become so, the form of his foot and the shortness of his leg, are disadvantages; and on roads frozen or turnpiked, the roughness of the surface in the former case, and its hardness in both cases, are inconvenient to his cloven hoof. But where the distance to market is not great, where the varying state of the roads and of the weather, can be consulted; and where the road service is in less proportion to the farm service, the objection is almost deprived of its weight. In cases where it most applies, its weight is diminished by the consideration, that a much greater proportion of service on the farm may be done by oxen, than is now commonly done; and that the expence of shoeing them, is little different from that of keeping horses shod. It is observable that when oxen are worked on the farm, over rough frozen ground, they suffer so much from the want of shoes, however well fed they may be, that it is a proper subject for calculation, whether true economy does not require for them, that accommodation, even on the farm, as well as for the horses.
A more important calculation is, whether, in many situations, the general saving by substituting the ox for the horse would not balance the expence of hiring a carriage of the produce to market. In the same scale with the hire, is to be put the value of the grass and hay consumed by the oxen; and in the other scale, the value of the corn, amounting to one half of the crop, and of the grass and hay consumed by the horses. Where the market is not distant, the value of the corn saved, would certainly pay for the carriage of the market portion of the crop; and balance, moreover, any difference between the value of the grass and hay consumed by oxen, and the value of the oxen when slaughtered for beef. In all these calculations, it is doubtless proper not to lose sight of the rule, that farmers ought to avoid paying others for doing what they can do for themselves. But the rule has its exceptions; and the error, if it be committed, will not lie in departing from the rule, but in not selecting aright the cases which call for the departure. It may be remarked, that the rule ought to be more or less general, as there may, or may not be at hand, a market by which every produce of labour is convertible into money. In the old countries, this is much more the case, than in new; and in new, much more the case near towns, than at a distance from them. In this, as in most other parts of our country, a change of circumstances is taking place, which renders every thing raised on a farm more convertible into money than formerly; and as the change proceeds, it will be more and more a point for consideration, how far the labour in doing what might be bought, could earn more in another way, than the amount of the purchase. Still it will always be prudent, for reasons which every experienced farmer will understand, to lean to the side of doing, rather than hiring or buying what may be wanted.
The mule seems to be in point of economy, between the ox and the horse, preferable to the latter, inferior to the former, but so well adapted to particular services, that he may find a proper place on many farms. He is liable to the objection which weighs most against the ox. He is less fitted than the horse for road service.
VI. A more manifest error in the husbandry of the older settlements is that of keeping too many neat cattle on the farms. As a farm should not be cultivated farther than it can be continued in good heart; the stock of cattle should not be in greater number than the resources of food will keep in good plight. If a poor farm be unprofitable, so are poor cattle. It is particularly the case with the milch cows. When the whole of the food given them is necessary to support a lean existence, no part can be spared for the milk pail. The same food, given to the proper number, will not only keep them in a thrifty state, but enable them to supply the dairy. Even the manure from several poor cattle is worth less than that from a single fat one. The remark holds equally good with respect to the hide.
The misjudged practice in question, is another effect of inattention to the change of circumstances through which our country has passed. Originally the forest abounded in rich herbage which fed and fatted, without expence, all the cattle that could be brought through the winter into the spring. It was natural, at that time to keep as large a stock as could be preserved through the winter. For a long time past, the forest is scarcely any where, a resource for more than two or three months; and in many places, no resource at all. A greater difficulty is often felt in finding summer, than winter subsistence. And yet, where no inclosed pasturage is provided to take the place of the extinct one in the forest, the habit, founded in reasons which have entirely ceased, is but too generally retained. The same number of cattle is aimed at, as if the forest was as ready to receive and fatten them now, as formerly. The size and appearance of our neat cattle, compared with those for which nature or good husbandry has provided sufficient food, are proofs that their food is not in proportion to their number; and that, where the food cannot be increased, the number ought to be reduced.
VII. Of all the errors in our rural economy, none is perhaps, so much to be regretted, because none so difficult to be repaired, as the injudicious and excessive destruction of timber and fire wood. It seems never to have occurred that the fund was not inexhaustible, and that a crop of trees could not be raised as quickly as one of wheat or corn.
Here again, we are presented with a proof of the continuance of the practice for which the reasons have ceased. When our ancestors arrived, they found the trees of the forest the great obstacle to their settlement, and cultivation. The great effort was of course to destroy the trees. It would seem that they contracted and transmitted an antipathy to them; for the trees were not even spared around the dwellings, where their shade would have been a comfort and their beauty an ornament; and it is of late years only, that these advantages have been attended to. In fact, such has been the inconsiderate and indiscriminate use of the axe, that this country is beginning to feel the calamity as much as some of the old countries of Europe; and it will soon be forced to understand the difficulty of curing it. A vast proportion of the farms on the eastern side of the Blue Ridge, and some even, on the other side, have but a scanty fund for present use, and are without a fund for permanent use. And to increase the evil, the remnant of timber and fuel on many farms, inadequate as it is, is left in situations remote from the dwelling, and incapable of being divided, according to the divisions and sub-divisions, into which all the larger farms must be rapidly forced by the law of descents, the impulses of parental affection, and other causes.
It is high time for many farmers, even in this quarter, and still more so in the country below us, to take this subject into serious consideration. Prudence will no longer delay to economize what remains of wood land; to foster the second growths where taking place in convenient spots; and to commence, when necessary, plantations of the trees recommended by their utility and quickness of growth.
I wish I could more satisfactorily estimate the proportion of wood land which ought to belong to every farm, as a permanent fund of timber for building and repairing houses; for fences, where live or stone ones may not have been introduced; for wheel carriages, and the other apparatus needed on farms. The estimate is the more difficult, because it must be varied according to many circumstances: particularly, according to the nature of the soil, and the kind of trees at once suited to it, and to the uses to be made of them.
Estimating the crop of wood yielded by an acre at twenty cords, the period of re-production at twenty years, and the average number of cords annually consumed at a fire place, including the culinary consumption, at ten cords; every fire place on a farm will require ten acres for a permanent supply of fuel. For the other necessities of the farm, several acres more ought to be added.
An estimate in a very sensible publication, entitled “The New England Farmer,” makes seventeen acres necessary for a fire place. The winters there are longer, and the climate may be less favourable to the quick growth of trees. But their houses are generally closer than with us; to say nothing of a more judicious management than can be enforced on most of our farms.
To this catalogue of errors in our rural economy, considerable as it is, many, I fear, might be added. The task of pointing them out, I gladly leave to others, less incapable than I have shewn myself to be, by the very imperfect manner in which I have performed the one on which I ventured.
